DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 7, 12, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugawara (US 2005/0212991 A1).
Re claims 1, 19 and 20, Sugawara discloses a liquid crystal module for a television (paragraph 0006) comprising a liquid crystal panel comprising a plate surface, a first edge, a second edge opposite to the first edge, a third edge and a fourth edge (Fig. 9, ref. 2), wherein the third edge and the fourth edge are connected with the first edge and the second edge and are opposite to each other; a bottom frame comprising a bottom plate (4a), a first side plate (1) and a second side plate (3b), wherein the first side plate and the second side plate are opposite at an 
Re claim 2, Sugawara discloses the device wherein in the direction perpendicular to the plate surface of the liquid crystal panel, the first frame body (1) and the liquid crystal panel (2), the first frame body and the liquid crystal panel are opposite and arranged at a first interval, in the direction perpendicular to the plate surface of the liquid crystal panel, the second frame body (4b) and the liquid crystal panel are opposite and arranged at a second interval, the first interval comprises at least one selected from a group consisting of air and a first buffer layer (3c), and the second interval comprises at least one selected from a group consisting of air and a second buffer layer (3b).
Re claim 6, Sugawara discloses the device wherein the first frame is on the second edge, the third edge and the fourth edge of the liquid crystal panel, and a part of the first frame corresponding to the third edge and a part of the first frame corresponding to the fourth edge are 
Re claim 7, Sugawara discloses the device wherein in the direction perpendicular to the plate surface of the liquid crystal panel, the first side plate (1) and the liquid crystal panel (2) are opposite and arranged at a third interval, in the direction perpendicular to the plate surface of the liquid crystal panel, the second side plate (4a) and the liquid crystal panel are opposite and arranged at a fourth interval, the third interval comprises at least one selected from a group consisting of air and a third buffer layer, and the fourth interval comprises at least one selected from a group consisting of air and a fourth buffer layer (paragraph 0068). 
Re claim 12, Sugawara discloses a device wherein a fifth interval is between the third frame body (4a) and at least one selected from the group consisting of the second edge, the third edge and the fourth edge of the liquid crystal panel, and the fifth interval comprises at least one selected from a group consisting of air and a fifth buffer layer (Fig. 7). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara in view of Seo et al. (US 2019/0138127 A1).
Re claim 3, Sugawara discloses a device wherein the first buffer layer is configured to be elastically compressible in the direction perpendicular to the plate surface of the liquid crystal panel; and the second buffer layer is configured to be elastically compressible in the direction perpendicular to the plate surface of the liquid crystal panel (paragraph 0068), but does not disclose the device wherein an elastic modulus of the first and second buffer layers is greater than 30 Mpa and less than 100Mpa.
Seo et al. discloses a device comprising a buffer layer with an elastic modulus of about 0.1 MPa to about 3,000 MPa, and is determined based on the desired sensitivity to pressure (paragraph 0268)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein an elastic modulus of the first and second buffer layers is greater than 30 Mpa and less than 100Mpa since obtaining the first and second buffer layers to have an elastic modules of greater than 30 Mpa and less than 100 Mpa according to the desired pressure sensitivity is based on a result effective variable requiring routine skill in the art.
Re claim 8, Sugawara discloses a device wherein the third buffer layer is configured to be elastically compressible in the direction perpendicular to the plate surface of the liquid crystal panel; and the fourth buffer layer is configured to be elastically compressible in the direction perpendicular to the plate surface of the liquid crystal panel (paragraph 0068), but does not 
Seo et al. discloses a device comprising a buffer layer with an elastic modulus of about 0.1 MPa to about 3,000 MPa, and is determined based on the desired sensitivity to pressure (paragraph 0268)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein an elastic modulus of the third and fourth buffer layers is greater than 30 Mpa and less than 100Mpa since obtaining the third and fourth buffer layers to have an elastic modules of greater than 30 Mpa and less than 100 Mpa according to the desired pressure sensitivity is based on a result effective variable requiring routine skill in the art.

Claims 4, 5, 9, 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara.
Re claim 4, Sugawara does not disclose the device wherein the first buffer layer comprises a first compressible foam or a first single-sided adhesive tape, the second buffer layer comprises a second compressible foam or a second single-sided adhesive tape, an adhesive surface of the first single-sided adhesive tape is at a side of the first single-sided adhesive tape away from the liquid crystal panel, and an adhesive surface of the second single-sided adhesive tape is at a side of the second single-sided adhesive tape away from the liquid crystal panel. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the first buffer layer comprises a first compressible foam or a first single-sided adhesive tape, the second buffer layer comprises a 
Re claim 5, Sugawara does not disclose the device wherein a ratio of a size of the first interval in the direction perpendicular to the plate surface of the liquid crystal panel to a thickness of the liquid crystal panel ranges from 10% to 20%, and a ratio of a size of the second interval in the direction perpendicular to the plate surface of the liquid crystal panel to a thickness of the liquid crystal panel ranges from 10% to 20%. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein a ratio of a size of the first interval in the direction perpendicular to the plate surface of the liquid crystal panel to a thickness of the liquid crystal panel ranges from 10% to 20%, and a ratio of a size of the second interval in the direction perpendicular to the plate surface of the liquid crystal panel to a thickness of the liquid crystal panel ranges from 10% to 20% since it is well known in the art that the buffering distance factors in to how much force may be absorbed before impact.  Therefore, determining the size of the interval in order to obtain a desired buffering distance is based on a result effective variable requiring routine skill in the art. 
Re claim 9, Sugawara does not disclose the device wherein the third buffer layer comprises a third compressible foam or a first single-sided adhesive tape, the fourth buffer layer comprises a fourth compressible foam or a second single-sided adhesive tape, an adhesive surface of the third single-sided adhesive tape is at a side of the third single-sided adhesive tape 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the third buffer layer comprises a third compressible foam or a third single-sided adhesive tape, the fourth buffer layer comprises a fourth compressible foam or a fourth single-sided adhesive tape, an adhesive surface of the third single-sided adhesive tape is at a side of the third single-sided adhesive tape away from the liquid crystal panel, and an adhesive surface of the fourth single-sided adhesive tape is at a side of the fourth single-sided adhesive tape away from the liquid crystal panel since employing foam as a buffer material is well known in the art as a conventional material to be used to absorb force. 
Re claim 10, Sugawara does not disclose the device wherein a size of the first frame body in a direction perpendicular to the third frame body ranges from 2 mm to 3 mm, a size of the second frame body in the direction perpendicular to the third frame body ranges from 2mm to 3mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein a size of the first frame body in a direction perpendicular to the third frame body ranges from 2 mm to 3 mm, a size of the second frame body in the direction perpendicular to the third frame body ranges from 2mm to 3mm since "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05).  Additionally, a change is size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the first edge of the liquid crystal panel is provided with a bonding region, and the bonding region is configured to be bonded with a circuit board or a chip since doing so is well known in the art to drive the liquid crystal display panel. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara in view of Kil et al. (US 2018/0017827 A1).
Sugawara does not disclose the device wherein the first frame and the second frame have a same size in the direction perpendicular to the third frame body.
Kil et al. discloses a device wherein the first frame and the second frame having a same size in the direction perpendicular to the third frame body.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the first frame and the second frame have a same size in the direction perpendicular to the third frame body since doing so would add more support to the liquid crystal display panel or decrease the frame width. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara in view of Kuo et al. (US 2014/0036195 A1) and Seo et al.

Kuo et al. discloses a device wherein a fifth buffer layer (25) is configured to be elastically compressible in the direction perpendicular to the plate surface of the liquid crystal panel (paragraph 0039). Seo et al. discloses a device comprising a buffer layer with an elastic modulus of about 0.1 MPa to about 3,000 MPa, and is determined based on the desired sensitivity to pressure (paragraph 0268).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the fifth buffer layer is configured to be elastically compressible in the direction perpendicular to the plate surface of the liquid crystal panel since one would be motivated to firmly fix the liquid crystal panel (paragraph 0039).  Furthermore, obtaining the fifth buffer to have an elastic modules of greater than 30 Mpa and less than 100 Mpa according to the desired pressure sensitivity is based on a result effective variable requiring routine skill in the art.

Allowable Subject Matter
Claims 15-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, fails to teach or disclose, in light of the specifications, the liquid crystal .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/RICHARD H KIM/Primary Examiner, Art Unit 2871